UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1981



FRANK CARTER,

                                              Plaintiff - Appellant,

          versus


ROADWAY EXPRESS, INCORPORATED, Local Union 28;
LOCAL UNION 28,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-99-3121-6-24AK)


Submitted:   January 23, 2002          Decided:     February 11, 2002


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Carter, Appellant Pro Se. Richard Allison Phinney, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, Greenville, South Carolina; James
Francis Wallington, BAPTISTE & WILDER, P.C., Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Carter appeals the district court’s order granting

summary judgment in favor of Roadway Express, Inc., and Local Union

28 in this action alleging employment discrimination and breach of

the union’s duty of fair representation. 42 U.S.C. §§ 1981, 2000e-

2 (1994); 29 U.S.C. § 158 (1994).   We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court.   See Carter v. Roadway

Express, Inc., No. CA-99-3121-6-24AK (D.S.C. July 18, 2001).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2